Exhibit 32.2 Certification of Principal Financial Officer Pursuant to 18 U.S.C. Section1350 (Section 906 of the Sarbanes-Oxley Act of 2002) In connection with the Annual Report of FTI Consulting, Inc. (the “Company”) on Form 10-K for the year ended December31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ajay Sabherwal, Chief Financial Officer (principal financial officer) of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. the Report fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934, as amended; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 28, 2017 By: /s/ AJAY SABHERWAL Ajay Sabherwal Chief Financial Officer (principal financial officer) A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
